Mr. Justice Linscott delivered the opinion of the court: This was a claim, filed by Spellman & Company for 28 squares of 2-ply roll roofing at $1.75 per square, furnished at the request of proper authorities of the Lincoln State School and Colony Farm at Lincoln, Illinois. This material was furnished January 23, 1933, and the entire bill amounts to the sum of $49.00. The bill was sent to the Institution and no action taken thereon. In a report dated August 7, 1934, from John C. Weigel, Fiscal Supervisor, it is stated: .“The original contractor that put up these buildings refused to make certain repairs in January, 1933, and to prevent water coming into the buildings, the institution ordered Spellman & Company to furnish 28 squares of two ply roll roofing at $1.75 per square, amounting to $49.00. “The then Chief Clerk, Mr. Wertheim, apparently ‘lost’ this bill and the institution did not follow it up until the 57th biennial appropriation had lapsed.” The facts are undisputed and the State Institution did receive the supplies ordered by it. The bill was not presented for payment before the lapse of the appropriation out„ of which it could have been paid. We have frequently held under such circumstances that an award should be made, and the Attorney General states he has no objection to the payment of this claim. An award, therefore, in the sum of $49.00 is made in favor of the claimant.